MEMORANDUM2
Petitioners,3 natives and citizens of Mexico, petition pro se for review of a final decision of the Board of Immigration Appeals (“BIA”) dismissing their appeal of an immigration judge’s denial of their motion to reopen to apply for suspension of deportation. Pursuant to the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (“IIRIRA”), the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), and we therefore have jurisdiction under 8 U.S.C. § 1105a(a), as amended by IIRIRA § 309(c), see Avetova-Elisseva v. INS, 213 F.3d 1192, 1195 n. 4 (9th Cir.2000). We deny the petition for review.
The BIA properly dismissed petitioners’ appeal because application of the current regulation to their motion to reopen did not violate any constitutional rights of petitioners. See Lyng v. Payne, 476 U.S. 926, 942-43, 106 S.Ct. 2333, 90 L.Ed.2d 921 (1986) (explaining publication in Federal Register sufficient to give notice to individuals subject to regulation).
PETITION FOR REVIEW DENIED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.


. Petitioners include husband, Jesus Gonzalez-Casillas, wife, Maria de la Asuncion Rodriguez de Gonzalez, and their children: Ricardo Gonzalez-Rodriguez, Martiniano Gonzalez-Rodriguez, and Gustavo Gonzalez-Rodriguez.